DETAILED ACTION
Claims 1-11, and 15 are pending. Claims 11 and 15 are amended. Claims 12-14 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 11, 2022.  As directed by the amendment: claims 11 and 15 have been amended, and claims 12-14 have been cancelled.  Thus, claims 1-11 and 15 are presently pending in this application with claims 1-10 being withdrawn from consideration. .
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the claims has overcome the claim objections. 
Applicant’s amendment to the claims has overcome the 35 USC §112 rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections have been made as detailed below. 
Response to Arguments
Applicant's arguments filed July 11, 2022 with respect to the HomeSewn reference have been fully considered but they are not persuasive. As explained in the interview of July 26 only benefit claims that are listed on the filing receipt have been recognized by the Office, and therefore the provisional date of May 28, 2019 is recognized. 
Applicant’s arguments with respect to claims rejected by Chua and Hilton have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HomeSewn.
Regarding claim 11, HomeSewn describes a method of wrapping an infant, comprising: providing a wrap having a front and back, the wrap including:
A first fabric part configured as a loop including a top portion and a bottom portion defining an opening through the loop; a second fabric part attached on the front of the wrap with the bottom portion of the loop and sealing off a portion of the opening through the loop to form a pouch; and an elastic band on the back of the wrap along the bottom portion of the loop (see HomeSewn, 0:00-0:04); positioning the back of the wrap with the elastic band towards the infant and with the top portion of the loop adjacent a head of the infant (HomeSewn at 0:04); placing the top portion of the loop over the head of the infant such that the head is placed through the opening of the loop (0:06) with the top portion of the loop positioned behind a neck of the infant; pulling the bottom portion of the loop at the back of the wrap down over legs of the infant (0:16); and pulling the elastic band around feet of the infant and orienting the elastic band such that a bottom half of the infant is positioned in the pouch (0:16).  
Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberfeld (US 20050217004).
Regarding claim 11, Haberfeld describes a method of wrapping an infant, the method comprising: 
providing a wrap (see Fig. 9, covering 100) having a front and a back (see annotated Fig. 9 below), the wrap including:
a first fabric part (grey area, Fig. 9) configured as a loop (the grey area has two openings, one at 30 and the other which is closed by components 11 and 21, as outlined, see annotated Fig. 9) including a top portion and a bottom portion (see annotated Fig. 9) defining an opening through the loop (opening 30 and opening defined by outline, see annotated Fig. 9 below); 
a second fabric part (see annotated Fig. 8 below, the grey area) attached on the front of the wrap (is on the front) with the bottom portion of the loop and sealing off a portion of the opening (is sealed to the outlined area) through the loop to form a pouch (see Fig. 9); and 
an elastic band (adjustable edge, includes elastic material, para. 0019) on the back of the wrap along the bottom portion of the loop (see annotated Fig. 9 below); 
positioning the back of the wrap with the elastic band towards the infant and with the top portion of the loop adjacent a head of the infant (para. 0027 describes how the child is inserted, the child’s head goes through the opening 30, and thus the top portion of the loop would be adjacent the head); 
placing the top portion of the loop over the head of the infant such that the head is placed through the opening of the loop with the top portion of the loop positioned behind a neck of the infant (para. 0027 describes how the child is inserted, the child’s head goes through the opening 30, and thus the top portion of the loop would be behind a neck of the infant);
pulling the bottom portion of the loop at the back of the wrap down over legs of the infant (the rest of the child will then be placed through the opening 30 and enclosed by the covering 100, para. 0027); and
pulling the elastic band around feet of the infant and orienting the elastic band such that a bottom half of the infant is positioned in the pouch (the rest of the child will then be placed through the opening 30 and enclosed by the covering 100, para. 0027).  

    PNG
    media_image1.png
    838
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    652
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberfeld (US 20050217004) in view of Mulligan (US 4759082).
Regarding claim 15, Haberfeld describes a method of wrapping an infant, the method comprising: 
providing a wrap (see Fig. 9, covering 100) having a front and a back (see annotated Fig. 9 above), the wrap including: 
a first fabric part (grey area, Fig. 9 above) configured as a loop (the grey area has two openings, one at 30 and the other which is closed by components 11 and 21, see annotated Fig. 9 above) including a top portion and a bottom portion (see annotated Fig.9 above) defining a first opening through the loop (opening 30 and opening defined by outline, see annotated Fig. 9 above); 
a second fabric part (see annotated Fig. 8 above, the grey area) attached on the front of the wrap (is on the front) with the bottom portion of the loop and sealing off a portion of the first opening through the loop (is sealed to the outlined area) to form a pouch (see Fig. 9); and
an elastic band (adjustable edge, includes elastic material, para. 0019) on the back of the wrap along the bottom portion of the loop (see annotated Fig. 9 below); 
positioning the wrap with the elastic band towards the infant and with the top portion of the loop at the back of the wrap positioned adjacent a head of the infant (para. 0027 describes how the child is inserted, the child’s head goes through the opening 30, and thus the top portion of the loop would be adjacent the head); 
placing the top portion of the loop over the head of the infant such that the head is placed through the opening, with the top portion of the loop positioned behind a neck of the infant; 
pulling the bottom portion of the loop at the back of the wrap down over legs of the infant (para. 0027 describes how the child is inserted, the child’s head goes through the opening 30, and thus the top portion of the loop would be behind a neck of the infant);
pulling the elastic band around feet of the infant and orienting the elastic band such that a bottom half of the infant is positioned in the pouch(the rest of the child will then be placed through the opening 30 and enclosed by the covering 100, para. 0027). 
The method of Haberfeld does not explicitly describe the wrap having a second opening into the pouch and pulling the legs of the infant through the second opening of the pouch.
In related art for garments, Mulligan describes a garment that includes an opening 26 and that the legs may be pulled through the opening (see Figs. 1 and 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Haberfeld to include the opening as described in Mulligan in order to permit the infant to walk around if required prior to putting the child in a car seat, or to permit the infant to adjust their temperature by having the option of either retracting their feet within the garment, or extending their feet through the opening to cool their body and further to permit dirty boots or shoes to extend through the opening to reduce the likelihood of the wrap being soiled (see Mulligan col. 2, ll. 56-65 describing mobility and temperature regulation, see Haberfeld para. 0020 describing that the hands of the infant may not require mittens if folded over, but the option remains to also include mittens).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732